Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 12/07/2021. Currently, claims 1-12, 14-16 and 21-25 are pending in the application.  Claims 13 and 17-20 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-12 and 21-25 are rejected under 35 U.S.C. 103 as being obvious over EKLUND et al (US 20190288111 A1).

Regarding claim 1, Figure 3 of EKLUND discloses a Junction Field Effect Transistor (FET) (2, [0025]) comprising: 
a substrate (10); 
a source (21, [0025]) disposed on the substrate, the source having an S/D doping, the S/D doping having an S/D doping type (n-type); 
a drain (20) disposed on the substrate, the drain having the S/D doping type ([0025]); 
two or more channels (n1 to n5) electrically connected in parallel between the source and drain and capable of carrying a current between the source and drain, each of the channels having two or more channel surfaces (bottom and top surface of n1 to n5), the channel having a channel doping with a channel doping type (n-type), the channel doping type being the same as the S/D doping type; 
a first gate (p1) in direct contact with a first channel surface, the first gate having a gate doping with a gate doping type (p-type), the gate doping type being an opposite doping to the channel doping type; 
one or more second gates (p2) each in direct contact with a respective second channel surface, the second gates being doped with the gate doping type (p-type), wherein the first and second gates are electrically connected.



EKLUND does not explicitly teach that the first and second gates are electrically connected so a voltage applied to the first and second gates creates at least two depletion regions in each of the channels, wherein a first depletion region of the at least two depletion regions being on one or more of the first channel surfaces and a second depletion region of the at least two depletion regions being on one or more of the second channel surfaces.

However, the above functional limitation does not distinguish the present invention over the prior art of EKLUND which teaches the structure (Junction Field Effect Transistor in this case) as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claim 2, EKLUND does not explicitly teach that the JFET, as in Claim 1, where increasing the number of channels increases a maximum amount of current that flows between the source and drain.  


However, the above functional limitation does not distinguish the present invention over the prior art of EKLUND which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claim 3, Figure 3 of EKLUND discloses that the JFET, as in Claim 1, where there is a p-n junction formed where each of the first gates and the second gates (p1-p4) are in direct contact with each respective channel (n1-n4) surface.  

Regarding claim 4, Figure 3 of EKLUND discloses that the JFET, as in Claim 1, where the gate doping type is p-type and the channel doping type in n-type ([0025]).  

Regarding claim 5, Figure 3 of EKLUND does not explicitly teach that the JFET, as in Claim 1, where the gate doping type is n-type and the channel doping type in p-type. 


However, Figure 3 of EKLUND discloses that the JFET, where the gate doping type is p-type and the channel doping type in n-type ([0025]). 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the JFET of EKLUND, wherein the gate doping type is n-type and the channel doping type in p-type in order to form a n-channel device, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claims 6-9, Figure 3 of EKLUND does not explicitly teach that the FET, as in Claim 1, where the S/D doping is between 4x1020 cm-3 and 2.5x1020 cm-3. Or
A JFET, as in Claim 1, where the channel doping is between 1x1019 cm-3 and 3x1020 cm-3.  Or
A JFET, as in Claim 1, where the gate doping is between 2x1020 cm-3 and 7x1020 cm-3. Or
A JIET, as in Claim 1, where a channel layer thickness is between 5 nanometers (nm) and 30 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Figure 3 of EKLUND discloses a Junction Field Effect Transistor (JFET) comprising: 

a source (21, [0025]) disposed on the substrate, the source having an S/D doping, the S/D doping having an S/D doping type (n-type); Page 11 of 13Reply to Office Action of 04/27/2021
a drain (20, [0025]) disposed on the substrate, the drain having the S/D doping; 
two or more channels (n1 to n4) electrically connected in parallel between the source and drain and capable of carrying a current between the source and drain, each of the channels having two (top side and bottom side) or more channel surfaces, the channel having a channel doping with a channel doping type (n-type), the channel doping type being the same as the S/D doping type; 
a gate (p1) in direct contact with two or more of the channel surfaces of each of two or more of the channels (p1 is connected to n1 and n2), the gate having gate doping with a gate doping type (p-type), the gate doping type being an opposite doping to the channel doping type, and the gate forming a junction gate at each channel surface where the gate is in direct contact.

Figure 3 of EKLUND does not explicitly teach wherein a voltage applied to the gate creates at least two depletion regions in all of the channels, and wherein a first depletion region created at a first channel surface where the gate is in direct contact and a second depletion region created at a second channel surface where the gate is in direct contact.  

However, the above functional limitation does not distinguish the present invention over the prior art of EKLUND which teaches the structure (JFET in this case) as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 

Regarding claim 11, Figure 3 of EKLUND does not explicitly teach that the JFET, as in Claim 10, where the S/D doping is higher than the channel doping. 

However, the Examiner takes an official notice that it is very well known in pertinent prior arts that  source/drain of JFET transistor has doping higher than the channel doping.

Regarding claim 12, Figure 3 of EKLUND discloses that the JFET, as in Claim 10, where there are 3 or more channels (n1 to n5, [0025]).  

Regarding claim 21, Figure 3 of EKLUND discloses that the TFET, as in Claim 1, where the source, drain, and channels are made of the same semiconductor material ([0025]). 

Regarding claims 22 and 25, Figure 3 of EKLUND does not explicitly teach that the JFET, as in Claim 1, where one or more of the channels has a channel thickness between 5 and 30 nanometers (nm), and where one or more of the gates has a gate thickness between 6 nm and 20 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 23, Figure 3 of EKLUND discloses that the JFET, as in Claim 1, where an electric field in each of all of the channels (n1-n5) is created by the same applied voltage. 

Regarding claim 24, Figure 3 of EKLUND discloses that the JFET, as in Claim 1, where at least two of the channels (n1 and n2) have a common gate (p1).



Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over EKLUND et al (US 20190288111 A1) in view of Choi et al (US 20170236901 A1).

Regarding claims 14-16, Figure 3 of EKLUND does not explicitly teach that the JFET, as in Claim 10, where the gate is in direct contact with all the channel surfaces including a top channel surface, a bottom channel surface, a front channel surface, and a back channel surface.  Or
The JET, as in Claim 10, where the channels are made of nanosheet layers. Or
The JFET, as in Claim 10, where the gate is an all-around gate of a single unified structure.  


However, Choi is a pertinent art which teaches a gate-all-around nanowire channel structure which is evaluated as the most effective structure for preventing increase of leakage current derived from the short channel effect ([0005]). Figure 3 of Choi teaches such a device wherein the structure has a gate that is all around the channel and in direct contact with all the channel surfaces including a top channel surface, a bottom channel surface, a front channel surface, and a back channel surface, where the channels are made of nanosheet layers and where the gate is an all-around gate of a single unified structure ([0024] and [0059]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the JFET of EKLUND by forming a gate all-around device where the gate is in direct contact with all the channel surfaces including a top channel surface, a bottom channel surface, a front channel surface, and a back channel surface or where the channels are made of nanosheet layers or where the gate is an all-around gate of a single unified structure according to the teaching of Choi in order to prevent increase of leakage current ([0005] of Choi).



Response to Arguments

Applicant's arguments filed on 12/07/2021 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claims 1 and 10 includes: EKLUND doesn’t teach the limitation of “wherein the first and second gates are electrically connected so a voltage applied to the first and second gates creates at least two depletion regions in each of the channels, a first depletion region of the at least two depletion regions being on one or more of the first channel surfaces and a second depletion region of the at least two depletion regions being on one or more of the second channel surfaces” or “wherein a voltage applied to the gates creates at least two depletion regions in all of the channels, a first depletion region created at a first channel surface where the gate is in direct contact and a second depletion region created at a second channel surface where the gate is in direct contact” by citing that Eklund teach away from the present invention [0002] “An insulated gate field-effect transistor, such as a MOSFET, internally in silicon connected in series with a JFET..." etc The claimed invention, as amended, does not need to connect with other components, internally or otherwise. Eklund does not teach creation of depletion regions in the channels. A search of Eklund reveals there is no mention at all of depletion regions or channel surfaces. Applicant avers that the Office Action's statement that the above functional limitation does not distinguish the present invention over the prior art of Eklund is speculation and hindsight. How does anyone know that Eklund's structure discloses the present invention or function as the claimed invention enables if Eklund does not disclose or recognize, suggest, or even mention key claimed features. (Pages 9-10 of the Argument).

In response, the Examiner respectfully points out that Figure 3 of EKLUND discloses the Junction Field Effect Transistor (JFET) as claimed but EKLUND does not explicitly teach the limitation of “wherein the first and second gates are electrically connected so a voltage .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/15/2022